

WAIVER


This WAIVER, dated as of February 4, 2009, is duly executed by DB Trustees (Hong
Kong) Limited (the "Trustee"), acting as trustee on behalf of the holders of
100% of the RMB 290,000,000 principal amount of 5.0% Guaranteed Senior Notes due
2014 (the "Notes") issued by China Natural Gas, Inc. (the "Company") pursuant to
that certain Indenture dated January 29, 2008 (the "Indenture").


WHEREAS, per the terms and conditions of the Indenture and issuance of the
Notes, the Company agreed to have its shares of common stock listed on the
NASDAQ Capital Market, the NASDAQ Global Market or the New York Stock Exchange
("Qualifying Listing") on or before January 29, 2009 or maintain such Qualifying
Listing as of January 29, 2009, and meet this obligation (the "Additional
Interest");


WHEREAS, the Company has not been able to meet the foregoing obligation under
the Indenture due to the drop of its stock price as a result of changed market
conditions in spite of the Company's effort to complete the Qualifying Listing;


WHEREAS, the Trustee, has sought and received written consent from 100% of the
holders of the Notes to execute this Waiver;


WHEREAS, the Trustee, acting upon the written instructions of 100% of the
holders of the Notes, agrees to waive the Company's Qualifying Listing
obligation and payment of the Additional Interest for a period of three (3)
months from January 29, 2009 hereof (the "Waiver");


NOW, THEREFORE, in consideration of these premises and the Company's actions,
the Trustee, acting upon the written instruction of 100% of the holders of the
Notes, hereby agrees to waive the Company's Qualifying Listing obligation and
payment of Additional Interest for a period of three (3) months from the date
hereof.  Upon the expiration this Waiver, if the Company has failed to achieve a
Qualifying Listing, any and all Additional Interest shall accrue from January
29, 2009 onwards.


IN WITNESS WHEREOF, the undersigned Investor has caused this Waiver to be duly
executed by their authorized officer as of the date first written above.



 
TRUSTEE
     
DB Trustees (Hong Kong) Limited
       
By:
/s/AricKayRussell
 
Name:  Aric Kay Russell
 
Title:    Director

 
 
 

--------------------------------------------------------------------------------

 